Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address, and Telephone Number Identification No. 333-83635 PSE&G Transition Funding LLC 22-3672053 (A Delaware limited liability company) 80 Park Plaza  T4D P .O. Box 1171 Newark, New Jersey 07101-1171 973 297-2227 http://www.pseg.com Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No X Registrant is a wholly owned subsidiary of Public Service Electric and Gas Company. Registrant meets the conditions set forth in General Instruction H (1) (a) and (b) of Form 10-Q and is filing this Form 10-Q with the reduced disclosure format authorized by General Instruction H. TABLE OF CONTENTS PAGE FORWARD-LOOKING STATEMENTS ii PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements 1 Notes to Condensed Financial Statements Note 1. Organization and Basis of Presentation 4 Note 2. The Bonds 4 Note 3. Significant Agreements and Related Party Transactions 5 Note 4. Commitments and Contingent Liabilities 6 Note 5. Fair Value Measurements 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 7 Results of Operations 7 Liquidity and Capital Resources 8 Item 3. Qualitative and Quantitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II. OTHER INFORMATION Item 1. Legal Proceedings 9 Item 6. Exhibits 9 Signature 10 i FORWARD-LOOKING STATEMENTS Certain of the matters discussed in this report constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks and uncertainties, which could cause actual results to differ materially from those anticipated. Such statements are based on managements beliefs as well as assumptions made by and information currently available to management. When used herein, the words anticipate, intend, estimate, believe, expect, plan, potential, variations of such words and similar expressions are intended to identify forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. The following review of factors should not be construed as a complete list that could effect forward-looking statements. In addition to any assumptions and other factors referred to specifically in connection with such forward-looking statements discussed above, factors that could cause actual results to differ materially from those contemplated in any forward-looking statements include, among others, the following: state and federal legal or regulatory developments; national or regional economic conditions; market demand and prices for energy; customer conservation; distributed generation technology; weather variations affecting customer energy usage; the effect of continued electric industry restructuring; operating performance of Public Service Electric and Gas Companys (PSE&G) facilities and third party suppliers; and the payment patterns of PSE&Gs electric customers, including the rate of delinquencies and the accuracy of the collections curve. ii PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PSE&G TRANSITION FUNDING LLC CONDENSED STATEMENT OF OPERATIONS (Thousands of Dollars) (Unaudited) For the Quarters Ended For the Nine Months Ended September 30, September 30, OPERATING REVENUES $ 79,027 $ 80,844 $ 211,141 $ 215,350 OPERATING EXPENSES Amortization of Bondable Transition Property 50,356 49,567 123,160 119,674 Servicing and Administrative Fees 378 379 1,174 1,179 Total Operating Expenses 50,734 49,946 124,334 120,853 OPERATING INCOME 28,293 30,898 86,807 94,497 Interest Income 247 675 949 2,080 Interest Expense (28,461 ) (31,388 ) (87,477 ) (96,032 ) NET INCOME $ 79 $ 185 $ 279 $ 545 See Notes to Condensed Financial Statements 1 PSE&G TRANSITION FUNDING LLC CONDENSED BALANCE SHEET (Thousands of Dollars) (Unaudited) September 30, December 31, ASSETS Current Assets: Cash and Cash Equivalents $ $ Receivable from Member Restricted Funds Total Current Assets Noncurrent Assets: Restricted Funds Bondable Transition Property Deferred Issuance Costs Regulatory Assets  Interest Rate Swap Total Noncurrent Assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities: Current Portion of Long-Term Debt $ $ Current Portion of Derivative Liability Current Portion of Payable to Member Accrued Interest Total Current Liabilities Long-Term Liabilities: Long-Term Debt Derivative Liability  Payable to Member Regulatory Liability  Overcollateralization Total Long-Term Liabilities TOTAL LIABILITIES MEMBERS EQUITY Contributed Capital Retained Earnings Total Members Equity TOTAL LIABILITIES AND MEMBERS EQUITY $ $ See Notes to Condensed Financial Statements 2 PSE&G TRANSITION FUNDING LLC CONDENSED STATEMENT OF CASH FLOWS (Thousands of Dollars) (Unaudited) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Flows from Operating Activities: Amortization of Bondable Transition Property Amortization of Deferred Issuance Costs Net Changes in Certain Current Assets and Liabilities: Receivable from Member ) ) Restricted Funds Accrued Interest ) ) Net Increase in Overcollateralization Net Cash Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Restricted Funds ) ) Net Cash Used In Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of Long-Term Debt ) ) Repayment of Payable to Member ) ) Net Cash Used in Financing Activities ) ) Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Interest Paid $ $ See Notes to Condensed Financial Statements 3 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Note 1. Organization and Basis of Presentation Organization Unless the context otherwise indicates, all references to Transition Funding, we, us or our herein mean PSE&G Transition Funding LLC, a Delaware limited liability company located at 80 Park Plaza, Newark, New Jersey 07102. We were formed under the laws of the State of Delaware on July 21, 1999 and operate pursuant to a limited liability company agreement with Public Service Electric and Gas Company (PSE&G) as our sole member.
